Citation Nr: 1602582	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial compensable rating opacification of left maxillary antrum fracture with deviated septum.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Appeals To Board Of Veterans' Appeals (VA Forms 9) received in October 2009, June 2012, and April 2013, the Veteran indicated that he wished to be scheduled for a Board hearing, either in person at the local RO or by video conference.  In correspondence received in June 2015, the Veteran's representative indicated that he wished to withdraw the Veteran's request for a hearing.  Thereafter, in October 2015, the Veteran indicated that he had changed his representative within his appointed Veterans Service Organization.  In a VA Form 9 received in November 2015, the Veteran again indicated that he wished to be scheduled for a Board videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700 (2015).  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

